DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 3 February 2021.
Claims 1, 8, 9, and 16 have been amended.
Claims 17 and 18 have been cancelled.
Claims 1-16 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 3 February 2021 with regards to the 112f claim interpretation have been fully considered but they are not persuasive.

With respect to the claim 9, the Applicant has argued on page 11 of their response, “First, the specification provides a finite sequence of steps regarding how the determining module configured to identify at least one candidate supplier. For example, all the suppliers in the supplier set may be identified as the candidate suppliers. See paragraph [0054], Optionally, a supplier may be identified as the candidate supplier based on the location of the user, e.g., the location of the supplier is near the location of the user. See paragraph [0055], Thus, the specification at least provides one step for identifying the candidate supplier, /.e., identify all suppliers as the candidate suppliers, or two steps for identifying the Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. See In re Donaldson Co., 16 F.3d at 1194, 29 USPQ2d at 1850 (stating that 35 U.S.C. 112, sixth paragraph "merely sets a limit on how broadly the PTO may construe means-plus-function language under the rubric of reasonable interpretation’"). The Federal Circuit has held that applicants (and reexamination patentees) before the USPTO have the opportunity and the obligation to define their inventions precisely during proceedings before the USPTO. See In re Morris, 127 F.3d 1048, 1056–57, 44 USPQ2d 1023, 1029–30 (Fed. Cir. 1997) (35 U.S.C. 112, second paragraph places the burden of precise claim drafting on the applicant); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (manner of claim interpretation he presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). However, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation.” (Emphasis added).  In this case, the Applicant has claimed an apparatus, which would require physical components in order to satisfy 35 USC 101 as patent eligible subject matter, and the components of the apparatus as a series of modules.  As shown above, “module for” is a generic placeholder for which the structure disclosed either implicitly or inherently in the specification performs the acts.  In this case, as noted in the previous Non-Final Rejection, the Applicant has failed to identify the structure that performs the claims. In accordance with the Applicant’s arguments, it is noted that the Applicant has argued that the determining module, obtaining module, recommendation module, if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. It is important to remember that claims must be interpreted as a whole; so, a claim that includes a means-plus-function limitation that corresponds to software per se (and is thus indefinite for lacking structural support in the specification) is not necessarily directed as a whole to software per se unless the claim lacks other structural limitations.” (Emphasis added).  Thus, the Applicant’s disclosure is being interpreted as invoking 112(f), in accordance with MPEP 2181(I), MPEP 2181 (I)(A), and MPEP 2181 (II)(A).  Therefore the Examiner maintains that this claim interpretation is proper and that the Applicant has invoked 112(f), but has failed to disclose the specific structure, as further discussed below.

Applicant's arguments filed 3 February 2021 with regards to the 112b rejections have been fully considered but they are not persuasive.


With respect to the claims, the Applicant argues on page 12 of their response, “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b). MPEP 2181. As argued above, Applicant does not agree that the claims invoke 35 U.S.C. 112(f) and thus, the claims should not be rejected under 35 U.S.C. 112(b). Even assuming, arguendo, that the claims are still interpreted under 35 U.S.C. 112(f), Applicant submits that the claims and the specification disclose an algorithm for performing the claimed computer function.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 112(b) and the bounds of the claimed invention.  First, as noted above, in accordance with the MPEP, the Applicant’s claims are being interpreted as invoking 112(f), and if they desire them not to, they can, (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  In the Applicant’s response, they have failed to amend the claim limitations to avoid them from being interpreted under 35 USC 112(f), and have failed to present a sufficient showing that the claim if there is no corresponding structure disclosed in the specification (i.e., the limitation is only supported by software and does not correspond to an algorithm and the computer or microprocessor programmed with the algorithm), the limitation should be deemed indefinite as discussed above, and the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. It is important to remember that claims must be interpreted as a whole; so, a claim that includes a means-plus-function limitation that corresponds to software per se (and is thus indefinite for lacking structural support in the specification) is not necessarily directed as a whole to software per se unless the claim lacks other structural limitations.” (Emphasis added).  As shown and emphasized here, the Applicant is required to disclose the algorithm and the computer or microprocessor for computer implanted mean-plus-function limitations, and in this case, the Applicant has only provided the algorithm.  Therefore, the Examiner maintains that this rejection is proper.

Applicant's arguments filed 3 February 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 15 of their response, “Here, claim 1 recites a method including operations to recommend a supplier from a preset supplier set based on an adjusted evaluation value that is determined based on a time-dependent characteristic. Nothing in claim 1 manages the behavior of the user or the supplier and claim 1 does not recite a mathematical formula. At most, claim 1 involves operations in determining the adjusted evaluation value for selecting the supplier from the supplier set. In other words, Applicant’s claim 1 is not directed to multiplying values in a matrix to generate another matrix or merely recommending a supplier in general. Rather, claim 1 describes the technological improvements on selecting the supplier from the supplier set based on an additional factor, e.g., the time-dependent characteristic. In addition, Applicant’s claim 1 will not exclude others from merely recommending a supplier or multiplying values in a matrix to generate another matrix.  As such, it is respectfully submitted that claim 1 at most involves an abstract idea. Similar arguments also apply to other independent claims and dependent claims.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  First, the Examiner notes MPEP 2106.04(II)(A)(1) states, “Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."” (Emphasis added).  As shown here, step 2A prong one of the Alice/Mayo test is to determine whether the claim recites an abstract idea.  It is noted that with respect to this, the previous Non-Final Rejection mailed 9 October 2020, the Examiner stated, “The limitations of determining at least one candidate supplier based on a user; obtaining an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier by adjusting an initial evaluation value based on a time-dependent characteristic in a recommendation scenario; and recommending a supplier to the to-be-recommended user based on the adjusted evaluation value of the at least one user corresponding to each of the at least one candidate supplier; wherein obtaining an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier comprises multiplying each commodity evaluation value sequence in a first user-supplier initial evaluation matrix by a corresponding time adjustment factor sequence to preconstruct a user-supplier adjusted-evaluation matrix; wherein, in each commodity evaluation value Alice/Mayo test, and therefore the Applicant’s argument is not persuasive.  Fifth, with regards to the Applicant’s argument that the claim describes the technological improvement in selecting the supplier from the supplier set based on an additional factor, it is noted that the Applicant has failed to identify the specific technology that is improved and the specific improvement in the technology that is recited in the claims.  Specifically, it is noted that selecting a supplier from a supplier set, is not a technology, and instead is merely a performance of a commercial interaction.  The Applicant has not identified any specific technology that is involved that is improved with the recitations of the claims, and thus the Applicant’s argument is not persuasive.  Additionally, it is noted that improvements in a technology is a test under step 2A prong two, that is a search to determine whether the claim recites additional elements that integrate the abstract idea into a practical application, and not under step 2A prong one (See MPEP 2106.04(d) and MPEP 2106.05).  Sixth, with regards to the Applicant’s argument that the claims will not exclude others from merely recommending a supplier or multiplying values in a matrix to generate another matrix, it is noted that the Applicant has made a preemption argument.  With regards to this argument, MPEP 2106.04(I) states, “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption , the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158.” (Emphasis added).  As shown and emphasized here, the absence of complete preemption does not demonstrate that a claim is eligible under 35 USC 101, and similar to this, the Applicant’s claims that lack complete preemption do not demonstrate that the claims are patent eligible.  The Examiner maintains that this rejection is proper.
The Applicant continues on page 16 of their response, “Applicant’s claims provide operation to improve current personalized recommendation technologies including natural language processing, artificial intelligence, probability statistics, and machine learning over a computer network, e.g., the internet. See SUMMARY. In 
The Applicant continues on pages 16 and 17 of their response, “The Office Action on page 13 merely alleges that ’The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field. The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine. The claims do not recite additional elements that transform a particular article form one state or thing into another. Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.’  However, other than the above mere allegation, the Office Action does not provide any of the four citations or statements. Thus, it is respectfully submitted that the Office Action does not establish a prima facie case under Step 2B for patent ineligibility.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous Alice/Mayo test stated, “The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.”  As shown here, the Examiner identified the additional elements recited within the claim, such as the use of generic computer elements as tools, and explanation that mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Second, with regards to the Applicant’s argument with regards to the rejections failure to show evidence that the claim elements were well-understood, routine, and conventional, the Examiner notes that this requirement for evidence is only required when the Examiner determines the claims recites elements that are well-understood, routine, and conventional.  In this case, the Examiner did not identify the claim elements as well-understood, routine, and conventional, and therefore the evidence showing it is well-understood, .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s), in claim 9, are:
a determining module, configured to identify, based on information associated with  a to-be-recommended user, at least one candidate supplier in a preset supplier set; 
an obtaining module, configured to receive an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier, wherein the adjusted evaluation value is obtained by adjusting an initial evaluation value based on a time-dependent characteristic in a recommendation scenario, wherein the time-dependent characteristic in the recommendation scenario is a characteristic that positive impact of a time factor on a recommendation process increases with time; 
a recommendation module, configured to
a construction module, configured to multiply each commodity evaluation value sequence in a first user-supplier initial evaluation matrix by a corresponding time adjustment factor sequence to pre-construct a user-supplier adjusted-evaluation matrix, wherein, in each commodity evaluation value sequence, a time adjustment factor corresponding to a commodity evaluation value is a ratio of an absolute time difference between a current time and a network behavior occurrence time corresponding to the evaluation value to a time period in the recommendation scenario, and wherein the obtaining module is specifically configured to obtain, from the pre-constructed user-supplier adjusted-evaluation matrix, the adjusted evaluation value of the at least one user corresponding to each of the at least one candidate supplier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 9, claim limitations “a determining module, configured to identify… an obtaining module, configured to receive an adjusted evaluation value… a recommendation module, configured to select… a construction module, configured to…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the Applicant has referenced the various modules in paragraphs 160-166 of their specification, along with figures 7 and 8 of their submitted drawings, however this disclosure merely refers to the functions of the modules, and not the physical 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining at least one candidate supplier based on a user; obtaining an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier by adjusting an initial evaluation value based on a time-dependent characteristic in a recommendation scenario, and wherein the time-dependent characteristic in the recommendation scenario is a characteristic that positive impact of a time factor on a recommendation process increases with time; and recommending a supplier to the to-be-recommended user based on the adjusted evaluation value of the at least one user corresponding to each of the at least one candidate supplier; wherein obtaining an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier comprises: multiplying each commodity evaluation value sequence in a first user-
The limitations of determining at least one candidate supplier based on a user; obtaining an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier by adjusting an initial evaluation value based on a time-dependent characteristic in a recommendation scenario; and recommending a supplier to the to-be-recommended user based on the adjusted evaluation value of the at least one user corresponding to each of the at least one candidate supplier; wherein obtaining an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier comprises multiplying each commodity evaluation value sequence in a first user-supplier initial evaluation matrix by a corresponding time adjustment factor sequence to preconstruct a user-supplier adjusted-evaluation matrix; wherein, in each commodity evaluation value sequence, a time adjustment factor corresponding to a commodity evaluation value is a ratio of an absolute time difference between a current time and a network behavior occurrence time corresponding to the 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional elements that transform a particular article form one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims 2-8 and 10-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or recite significantly more than the abstract idea itself.  In particular, the claims further recite contents of an adjusted evaluation matrix in relation to a candidate supplier, which is merely a narrowing of the field of use that does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claims 2 and 10).  In addition, the claims recite steps used to construct a matrix, performing dimension conversion functions of the matric, and further matrix multiplication, which are further elements that fall into 

Novelty/Non-Obviousness
Claims 1-16 are allowed over prior art of record, however remain rejected in view of 35 USC 112b and 101.  In this case, the closest prior art of record fails to teach or render obvious:
obtaining an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier, wherein the adjusted evaluation value is obtained by adjusting an initial evaluation value based on a time-dependent characteristic in a recommendation scenario, and wherein the time-dependent characteristic in the recommendation scenario is a characteristic that positive impact of a time factor on a recommendation process increases with time; and wherein obtaining an adjusted evaluation value of at least one user corresponding to each of the at least one candidate supplier comprises: multiplying each commodity evaluation value sequence in a first user-supplier initial evaluation matrix by a corresponding time adjustment factor sequence to preconstruct a user-supplier adjusted-evaluation matrix, wherein, in each commodity evaluation value sequence, a time adjustment factor corresponding to a commodity evaluation value is a ratio of an absolute time difference between a current time and a network behavior occurrence time corresponding to the evaluation value to a time period in the recommendation scenario; and obtaining, from the pre-constructed user-supplier adjusted-evaluation matrix, the adjusted evaluation value of the at least one user corresponding to each of the at least one candidate supplier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
16 February 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628